Knowlton, J.
This is an action of tort against two police officers, for an alleged illegal arrest and imprisonment. The evidence tended to show that the plaintiff was intoxicated, and was committing a breach of the peace in a dwelling-house where she resided, and that the defendants entered the house and arrested her there without a warrant. The plaintiff excepted to the refusal of the judge to rule that the defendants had no right to arrest her in her dwelling-house, and to his ruling that, if she was in a state of intoxication, committing a breach of the peace or disturbing others, the defendants were authorized to make the arrest. This ruling was precisely in accordance with St. 1891, c. 427, § 1, which provides that “ Whoever is found in a state of intoxication in a public place, or is found in any place in a state of intoxication committing a breach of the peace or disturbing others by noise, may be arrested without a warrant by a sheriff, deputy sheriff, constable, watchman, or police officer,” etc. The plaintiff contends that the words “anyplace” were not intended to include a dwelling-house; but there is no good foundation for this contention. No expression could be found that would be broader in its inclusiveness. The case of Commonwealth v. Tobin, 108 Mass. 426, 429, is a direct adjudication against the plaintiff’s contention. See also Parker v. Barnard, 135 Mass. 116, 117.
The averments of the answer, setting up a justification, were *54sufficient to warrant the introduction of the evidence relied on by the defendants. The ruling that, if the defendants found the door of the house open, they had a right to enter the house without an express or implied invitation, was correct.

Exceptions overruled.